DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Response to Arguments
3.	Applicant’s argument filed on 02/16/2021 with respect claims 1-20 have been fully considered but they are not persuasive.
The applicant contends that the neither of Luby nor Yanovsky, alone or in combination, include serial-functions based on data function requests for processing decoded subunits.
Examiner respectfully disagrees and asserts the reference of Luby (U.S. PN: 2016/0011936) in paragraphs [0208] and [0210] teaches the limitation such features. For example, in another variant, a liquid distributed storage solution can be used in conjunction with a complementary storage system, referred to herein as a hot storage system. For example, as illustrated in FIG. 14E, the liquid distributed storage solution, comprising storage nodes 130-1 through 130-M and access servers 110-1, has network connectivity with a hot storage system, comprising hot storage nodes 1420-1 through 1420-N. In this embodiment, the hot storage nodes 1420-1 through 1420-N of the hot storage system store source objects in their original unmodified form, (e.g., each source object is stored contiguously on one of the hot storage nodes 1420-1 through 1420-N). EU devices (not shown) can store and access source objects stored on individual jobs can be executed in a distributed fashion across the hot storage nodes 1420-1 through 1420-N operating on the data of the original source objects. For example, the individual jobs might be part of a distributed MAP REDUCE process running across the entire hot storage system, for example as exemplified by such processes in a Hadoop distributed storage system. In this case, running a distributed MAP REDUCE process is straightforward since the hot storage nodes 1420-1 through 1420-N store the unmodified versions of the source objects that the MAP REDUCE jobs can process directly. See paragraph [0208]. 
The advantages of such a combination of a liquid distributed storage system and a hot storage system are many. For example, the liquid distributed storage system provides highly reliable backup of source objects, and thus the hot storage system does not need to provide completely reliable storage for the objects it stores. The liquid distributed storage system also provides long term storage of source objects that are never needed or are no longer needed for immediate processing within the hot storage systems, such as MAP REDUCE processing, and thus these objects are never or no longer stored in the hot storage system. On the other hand, the hot storage system provides immediate distributed access to the unmodified source objects, including access for distributed processing such as MAP REDUCE processing, without requiring reliable storage of source objects, since the liquid distributed storage system offers reliable storage of and access to source objects as a service to the hot storage system. See paragraph [0210].

Claim Objections
s 1, 10, and 19  are objected to because of the following informalities: 
The claim recite “wherein the first symbol includes a first target subunit of the data unit--- wherein the second symbol includes a second target subunit of the data unit” The Examiner respectfully request the claim needs to amended as “wherein the first erasure encoded symbol includes a first target subunit of the data unit ---- wherein the second erasure encoded symbol includes a second target subunit of the data unit.” Applicants are also recommended to review all claims and make corrections as necessary to make claim language clear. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
6.	Claim limitation "means for returning the second function result," as recited in claim 19 which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "means" coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Therefore, claim elements in this application that use the word "means" (or "step for") and the aforementioned equivalents are presumed to invoke 35 U.S.C. 112(f). 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f) (Pre-AIA  35 U.S.C. 112, sixth paragraph); or

(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
           The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, the claim recites the limitation of " identify the decoded first target subunit in the first symbol---  identify the decoded second target subunit in the second symbol." There is insufficient antecedent basis for this limitation in the claim.
Other independent claims 10 and 19 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 6-12, and 15-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Luby (U.S. PN: 2016/0011936) in view of Yanovsky et al. (U.S. PN: 2017/0272209) "herein after as Yanovsky."

 As per claim 1:
Luby substantially teaches or discloses a system, comprising (see Fig. 1): a first storage node including a first non-transitory storage medium and configured to (see paragraph [0017], herein an apparatus for accessing source data of a source object stored as multiple fragments distributed across multiple storage nodes of a storage system): decode a first erasure encoded see paragraph [0046], herein the unit of data that is erasure encoded/decoded is a source block, wherein k is the number of source symbols per source block), wherein the first symbol includes a first target subunit of the data unit (see paragraph [0046], herein Bsize is the source block size, Ssize is the symbol size (Bsize=kSsize), n is the number of encoded symbols generated and stored per source block, and r is the number of repair symbols (r=n-k), and wherein the symbol is the atomic unit of data for erasure encoding/decoding); identify the decoded first target subunit in the first symbol (see paragraph [0075], herein access server 210 may operate to determine which source object particular source data (e.g., source data requested by EU device 220) is contained within (e.g., using a Map:App-Obj map) and to read the data from the storage nodes storing the appropriate fragments by determining which of the fragments contain relevant source or repair data (e.g., using a Map:Obj-Frag map)); and process the decoded first target subunit using a serial-function to generate a first intermediate context, wherein the first storage node is configured to determine, based on a data function request, the serial-function (see paragraphs [0208], herein the individual jobs might be part of a distributed MAP REDUCE process running across the entire hot storage system, for example as exemplified by such processes in a Hadoop distributed storage system. In this case, running a distributed MAP REDUCE process is straightforward since the hot storage nodes 1420-1 through 1420-N store the unmodified versions of the source objects that the MAP REDUCE jobs can process directly); and the first intermediate context includes a first function result (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols); and a second storage node including a second non-transitory storage medium and configured to (see paragraph [0017], herein an apparatus for accessing source data of a source object stored as multiple fragments distributed across multiple storage nodes of a storage system): decode a second erasure encoded symbol from the second non-transitory storage medium into a second symbol for the data unit, wherein the second symbol includes a second target subunit of the data unit (see paragraph [0113], herein at least k fragment streams are read from the storage nodes in order to repair that portion of the source object. The data of the k fragments may be erasure decoded to generate a source block and then immediately erasure encoded to generate the source and/or repair fragments (e.g., up to r additional fragments) to be written to other storage nodes (e.g., newly added storage nodes)); identify the decoded second target subunit in the second symbol (see paragraph [0106], herein wherein the number of source symbols per source block, k, is represented as being 5 and each box contains Ssize bytes of data (i.e., each box contains one symbol of data). As can be seen in the example of FIG. 4D, each column in the source object represented on the left of the figure comprises a source block (i.e., a source block comprising k source symbols)); process the decoded second target subunit and the first intermediate context using the serial-function to generate a second function result (see paragraph [0128], herein a full RAPTORQ encoder implementation can be operated in two steps, where the first step is to generate an intermediate block from a source block, and the second step is to generate repair symbols from the intermediate block, and this is one way to operate the RAPTORQ encoder in block 614, and paragraph [0210], herein the liquid distributed storage system also provides long term storage of source objects that are never needed or are no longer needed for immediate processing within the hot storage systems, such as MAP REDUCE processing, and thus these objects are never or no longer stored in the hot storage system. On the other hand, the hot storage system provides immediate distributed access to the unmodified source objects, including access for distributed processing such as MAP REDUCE processing).
Luby does not explicitly teach return the second function result. However, Yanovsky in analogous art teaches return the second function result (see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Luby with the teachings of Yanovsky by returning the second function result.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the returning the second function result would have improved the system performance.

As per claim 2:
Luby teaches that wherein the serial-function includes: a map-function, wherein the map-function is configured to generate a temporary intermediate context for the decoded second target subunit (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols, and paragraph [0208], herein the individual jobs might be part of a distributed MAP REDUCE process running across the entire hot storage system, for example as exemplified by such processes in a Hadoop distributed storage system. In this case, running a distributed MAP REDUCE process is straightforward since the hot storage nodes 1420-1 through 1420-N store the unmodified versions of the source objects that the MAP REDUCE jobs can process directly); and a reduce-function, wherein the reduce-function is configured to generate the second function result from the temporary intermediate context and the first intermediate context (see paragraph [0128], herein and the second step is to generate the (missing symbols of the) source block from the intermediate block, and this is one way to operate the RaptorQ decoder in block 613, and paragraph [0210], herein the liquid distributed storage system also provides long term storage of source objects that are never needed or are no longer needed for immediate processing within the hot storage systems, such as MAP REDUCE processing, and thus these objects are never or no longer stored in the hot storage system. On the other hand, the hot storage system provides immediate distributed access to the unmodified source objects, including access for distributed processing such as MAP REDUCE processing).

As per claim 3:
Luby teaches that a plurality of storage nodes (see Fig. 1, 130-1 to 130-M) wherein each of the plurality of storage nodes is configured to: generate at least one intermediate context from an erasure encoded symbol stored in that storage node using the serial-function (see paragraph [0128], herein block 613, invoke the first step of the RAPTORQ decoder to generate an intermediate block from received encoding symbols); and send the at least one intermediate context to a next storage node from the plurality of storage nodes, wherein at least one intermediate context from the plurality of storage nodes is used by the decoded first storage node see paragraph [0129], herein liquid distributed storage control may be provided with respect to the reading data of the plurality of fragments (block 612) and writing the data of the at least one additional fragment (block 615) to control an average aggregate reading and writing bandwidth (R) such that R.beta..apprxeq..mu., wherein R comprises an average aggregate reading and writing bandwidth for repair of source data within the storage system, .beta. comprises a fraction of data redundancy of the storage system provided by the one or more fragments including redundant data, and .mu. comprises a rate at which data is being lost from the multiple storage nodes of the storage system).

As per claim 4: 
Luby teaches that wherein: the plurality of storage nodes is configured to store a plurality of erasure encoded symbols corresponding to a prior data unit (see paragraph [0110], herein as the data of the source object moves from left to right the source blocks are erasure encoded and written to the storage nodes, and Fig. 4F); and the at least one intermediate context from the plurality of storage nodes is based on the prior data unit (see paragraph [0128], herein a full RAPTORQ encoder implementation can be operated in two steps, where the first step is to generate an intermediate block from a source block).

As per claim 6:
Luby teaches that the first symbol further includes a decoded first incomplete subunit; the first intermediate context further includes the decoded first incomplete subunit (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols, and the second step is to generate the (missing symbols of the) source block from the intermediate block, and this is one way to operate the RaptorQ decoder in block 613); and the decoded second storage node is configured to identify the second target subunit in the second symbol from a combination of the second symbol and the decoded first incomplete subunit (see paragraph [0128], herein the operation of blocks 613 and 614 can be combined according to embodiments where the combination of the operation of block 613 and block 614 can be more efficiently achieved using the following method).

As per claim 7:
Luby teaches that wherein: the first storage node includes a peer communication channel to the second storage node; and the second storage node is configured to receive the first intermediate context via the peer communication channel (see paragraph [0212], herein a weaver data organization in accordance with the concepts discussed above may be utilized with respect to a peer-to-peer storage network configuration. For example, a weaver data organization may be utilized with a peer-to-peer storage system as illustrated in FIG. 15, wherein EU device 120 is in communication with peer devices (e.g., also EU devices) 1520-1 through 1520-14. Such a peer-to-peer storage system may be configured to deliver source objects to the peer devices, for example, by using a first erasure coding process (e.g., a first forward error correction (FEC) coding process), applied to the source object to generate fragments, and then distributing the fragments among the peers using a second erasure coding process, and Fig. 15).

As per claim 8: 
Luby, see paragraph [0046], herein The unit of data that is erasure encoded/decoded is a source block, wherein k is the number of source symbols per source block, Bsize is the source block size, Ssize is the symbol size (Bsize=kSsize), n is the number of encoded symbols generated and stored per source block, and r is the number of repair symbols (r=n-k), and wherein the symbol is the atomic unit of data for erasure encoding/decoding); the second storage node is configured to receive the first intermediate context from the first storage node; the second symbol is a terminal symbol in the symbol order (Luby, see paragraph [0127], herein functional block 601 adapted for implementing liquid distributed storage control to facilitate repair of source data comprising one or more source object stored as multiple fragments distributed across multiple storage nodes of a storage system according to embodiments); and the second function result includes a final result returned to a client system (Yanovsky, see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).

As per claim 9: 
Luby-Yanovsky as combined teaches that a client request handler configured to: receive the data function request (Luby, see paragraph [0048], herein the terms "user equipment," "user device," and "client device" include devices capable of requesting and receiving content from a web server or other type of server and transmitting information to a web server or other type of server); identify a function data set including the data unit (Luby, see paragraph [0046], herein The unit of data that is erasure encoded/decoded is a source block), wherein the first storage node and the second storage node are among a plurality of storage nodes configured to store the data unit in a plurality of erasure encoded symbols distributed among the plurality of storage nodes (Luby, see paragraph [0017], herein An apparatus for accessing source data of a source object stored as multiple fragments distributed across multiple storage nodes of a storage system, wherein one or more fragments of the multiple fragments includes redundant data the source object, is provided according to further embodiments of the present disclosure); and return a function result based on the second function result to a client system, wherein the client system is not among the plurality of storage nodes (Yanovsky, see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).

As per claim 10: 
Luby substantially teaches or discloses a computer-implemented method, comprising: determining, based on a data function request a serial-function (see paragraph [0208], herein the individual jobs might be part of a distributed MAP REDUCE process running across the entire hot storage system, for example as exemplified by such processes in a Hadoop distributed storage system. In this case, running a distributed MAP REDUCE process is straightforward since the hot storage nodes 1420-1 through 1420-N store the unmodified versions of the source objects that the MAP REDUCE jobs can process directly); decoding, at a first storage node including a first non-transitory storage medium, a first erasure encoded symbol from the non-transitory first storage medium into a first symbol for a data unit (see paragraph [0046], herein the unit of data that is erasure encoded/decoded is a source block, wherein k is the number of source symbols per source block), wherein the first symbol includes a first target subunit of the data unit (see paragraph [0046], herein Bsize is the source block size, Ssize is the symbol size (Bsize=kSsize), n is the number of encoded symbols generated and stored per source block, and r is the number of repair symbols (r=n-k), and wherein the symbol is the atomic unit of data for erasure encoding/decoding); identifying, at the first storage node, the decoded first target subunit in the first symbol (see paragraph [0075], herein access server 210 may operate to determine which source object particular source data (e.g., source data requested by EU device 220) is contained within (e.g., using a Map:App-Obj map) and to read the data from the storage nodes storing the appropriate fragments by determining which of the fragments contain relevant source or repair data (e.g., using a Map:Obj-Frag map)); and processing, at the first storage node, the decoded first target subunit using a serial-function to generate a first intermediate context, wherein the first intermediate context includes a first function result (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols); decoding, at a second storage node including a second non-transitory storage medium, a second erasure encoded symbol from the second non-transitory storage medium into a second symbol for the data unit, wherein the second symbol includes a second target subunit of the data unit (see paragraph [0113], herein at least k fragment streams are read from the storage nodes in order to repair that portion of the source object. The data of the k fragments may be erasure decoded to generate a source block and then immediately erasure encoded to generate the source and/or repair fragments (e.g., up to r additional fragments) to be written to other storage nodes (e.g., newly added storage nodes)); identifying, at the second storage node, the decoded second target subunit in the second symbol (see paragraph [0106], herein wherein the number of source symbols per source block, k, is represented as being 5 and each box contains Ssize bytes of data (i.e., each box contains one symbol of data). As can be seen in the example of FIG. 4D, each column in the source object represented on the left of the figure comprises a source block (i.e., a source block comprising k source symbols)); processing, at the second storage node, the decoded second target subunit and the first intermediate context using the serial-function to generate a second function result (see paragraph [0128], herein a full RAPTORQ encoder implementation can be operated in two steps, where the first step is to generate an intermediate block from a source block, and the second step is to generate repair symbols from the intermediate block, and this is one way to operate the RAPTORQ encoder in block 614).
Luby does not explicitly teach returning the second function result. However, Yanovsky in analogous art teaches returning the second function result (see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the returning the second function result would have improved the system performance.

As per claim 11: 
Luby teaches that generating, at a plurality of storage nodes and using the serial-function, a plurality of intermediate contexts from erasure encoded symbols stored in the plurality of storage nodes (see paragraph [0128], herein block 613, invoke the first step of the RAPTORQ decoder to generate an intermediate block from received encoding symbols, and  Fig. 1, 130-1 to 130-M), wherein: each storage node of the plurality of storage nodes sends at least one intermediate context from the plurality of intermediate contexts to a next storage node from the plurality of storage nodes; and at least one intermediate context from the plurality of storage nodes is used by the first storage node to process the decoded first target subunit (see paragraph [0129], herein liquid distributed storage control may be provided with respect to the reading data of the plurality of fragments (block 612) and writing the data of the at least one additional fragment (block 615) to control an average aggregate reading and writing bandwidth (R) such that R.beta..apprxeq..mu., wherein R comprises an average aggregate reading and writing bandwidth for repair of source data within the storage system, .beta. comprises a fraction of data redundancy of the storage system provided by the one or more fragments including redundant data, and .mu. comprises a rate at which data is being lost from the multiple storage nodes of the storage system).

As per claim 12: 
Luby teaches that the plurality of storage nodes stores a plurality of erasure encoded symbols corresponding to a prior data unit (see paragraph [0110], herein as the data of the source object moves from left to right the source blocks are erasure encoded and written to the storage nodes, and Fig. 4F); and the at least one intermediate context from the plurality of storage nodes is based on the prior data unit (see paragraph [0128], herein a full RAPTORQ encoder implementation can be operated in two steps, where the first step is to generate an intermediate block from a source block).

As per claim 15:
Luby teaches that the first symbol further includes a decoded first incomplete subunit; the first intermediate context further includes the decoded first incomplete subunit (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols, and the second step is to generate the (missing symbols of the) source block from the intermediate block, and this is one way to operate the RaptorQ decoder in block 613); and the second storage node identifies the decoded second target subunit in the second symbol from a combination of the second symbol and the decoded first incomplete subunit (see paragraph [0128], herein the operation of blocks 613 and 614 can be combined according to embodiments where the combination of the operation of block 613 and block 614 can be more efficiently achieved using the following method).

As per claim 16:
Luby teaches that wherein: the first storage node includes a peer communication channel to the second storage node; and the second storage node receives the first intermediate context via the peer communication channel (see paragraph [0212], herein a weaver data organization in accordance with the concepts discussed above may be utilized with respect to a peer-to-peer storage network configuration. For example, a weaver data organization may be utilized with a peer-to-peer storage system as illustrated in FIG. 15, wherein EU device 120 is in communication with peer devices (e.g., also EU devices) 1520-1 through 1520-14. Such a peer-to-peer storage system may be configured to deliver source objects to the peer devices, for example, by using a first erasure coding process (e.g., a first forward error correction (FEC) coding process), applied to the source object to generate fragments, and then distributing the fragments among the peers using a second erasure coding process, and Fig. 15).

As per claim 17: 
Luby-Yanovsky as combined teaches that the first symbol and the second symbol are ordered symbols among a plurality of symbols corresponding to the data unit, wherein the plurality of symbols have a symbol order (Luby, see paragraph [0046], herein The unit of data that is erasure encoded/decoded is a source block, wherein k is the number of source symbols per source block, Bsize is the source block size, Ssize is the symbol size (Bsize=kSsize), n is the number of encoded symbols generated and stored per source block, and r is the number of repair symbols (r=n-k), and wherein the symbol is the atomic unit of data for erasure encoding/decoding);; the second storage node receives the first intermediate context from the first storage node; the second symbol is a terminal symbol in the symbol order (Luby, see paragraph [0127], herein functional block 601 adapted for implementing liquid distributed storage control to facilitate repair of source data comprising one or more source object stored as multiple fragments distributed across multiple storage nodes of a storage system according to embodiments); and the second function result includes a final result returned to a client system (Yanovsky, see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).

As per claim 18:
Luby-Yanovsky as combined teaches that receiving the data function request (Luby, see paragraph [0048], herein the terms "user equipment," "user device," and "client device" include devices capable of requesting and receiving content from a web server or other type of server and transmitting information to a web server or other type of server); identifying a function data set including the data unit (Luby, see paragraph [0046], herein The unit of data that is erasure encoded/decoded is a source block), wherein the first storage node and the second storage node are among a plurality of storage nodes configured to store the data unit in a plurality of erasure encoded symbols distributed among the plurality of storage nodes (Luby, see paragraph [0017], herein An apparatus for accessing source data of a source object stored as multiple fragments distributed across multiple storage nodes of a storage system, wherein one or more fragments of the multiple fragments includes redundant data the source object, is provided according to further embodiments of the present disclosure); and returning a function result based on the second function result to a client system, wherein the client system is not among the plurality of storage nodes (Yanovsky, see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).

As per claim 19:
Luby substantially teaches or discloses a system, comprising (see Fig. 1): a first storage node including a first non-transitory storage medium; a second storage node including a second non-transitory storage medium (see paragraph [0017], herein an apparatus for accessing source data of a source object stored as multiple fragments distributed across multiple storage nodes of a storage system); means for determining, based on a data function request a serial-function (see paragraph [0208], herein the individual jobs might be part of a distributed MAP REDUCE process running across the entire hot storage system, for example as exemplified by such processes in a Hadoop distributed storage system. In this case, running a distributed MAP REDUCE process is straightforward since the hot storage nodes 1420-1 through 1420-N store the unmodified versions of the source objects that the MAP REDUCE jobs can process directly);
see paragraph [0046], herein the unit of data that is erasure encoded/decoded is a source block, wherein k is the number of source symbols per source block), wherein the first symbol includes a first target subunit of the data unit (see paragraph [0046], herein Bsize is the source block size, Ssize is the symbol size (Bsize=kSsize), n is the number of encoded symbols generated and stored per source block, and r is the number of repair symbols (r=n-k), and wherein the symbol is the atomic unit of data for erasure encoding/decoding); means for identifying, at the first storage node, the decoded first target subunit in the first symbol (see paragraph [0075], herein access server 210 may operate to determine which source object particular source data (e.g., source data requested by EU device 220) is contained within (e.g., using a Map:App-Obj map) and to read the data from the storage nodes storing the appropriate fragments by determining which of the fragments contain relevant source or repair data (e.g., using a Map:Obj-Frag map)); means for processing, at the first storage node, the decoded first target subunit using a serial-function to generate a first intermediate context, wherein the first intermediate context includes a first function result (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols);  means for decoding, at the second storage node, a second erasure encoded symbol from the non-transitory second storage medium into a second symbol for the data unit, wherein the second symbol includes a second target subunit of the data unit (see paragraph [0113], herein at least k fragment streams are read from the storage nodes in order to repair that portion of the source object. The data of the k fragments may be erasure decoded to generate a source block and then immediately erasure encoded to generate the source and/or repair fragments (e.g., up to r additional fragments) to be written to other storage nodes (e.g., newly added storage nodes)); means for identifying, at the second storage node, the decoded second target subunit in the second symbol (see paragraph [0106], herein wherein the number of source symbols per source block, k, is represented as being 5 and each box contains Ssize bytes of data (i.e., each box contains one symbol of data). As can be seen in the example of FIG. 4D, each column in the source object represented on the left of the figure comprises a source block (i.e., a source block comprising k source symbols)); means for processing, at the second storage node, the decoded second target subunit and the first intermediate context using the serial-function to generate a second function result (see paragraph [0128], herein a full RAPTORQ encoder implementation can be operated in two steps, where the first step is to generate an intermediate block from a source block, and the second step is to generate repair symbols from the intermediate block, and this is one way to operate the RAPTORQ encoder in block 614).
Luby does not explicitly teach means for returning the second function result. However, Yanovsky in analogous art means for returning the second function result (see paragraph [0120], herein Access to metadata, distributed over storage nodes, can be provided using generated metadata references (MDRs). As used herein, an MDR has the same general meaning for metadata as DR for data. At step 1114 and relevant for a system object, metadata is spread over server clusters and tree/graph structure of the object-based file system is updated. Upon completion of operations, an acknowledgement 1115 is sent to the client application).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Luby with the teachings of Yanovsky by returning the second function result.


As per claim 20:
Luby teaches that the first symbol further includes a first incomplete subunit; the first intermediate context further includes the first incomplete subunit (see paragraph [0128], herein a full RAPTORQ decoder implementation can be operated in two steps, where the first step is to generate an intermediate block of data from received encoding symbols, and the second step is to generate the (missing symbols of the) source block from the intermediate block, and this is one way to operate the RaptorQ decoder in block 613); and the means for identifying, at the decoded second storage node, identifies the second target subunit in the second symbol from a combination of the second symbol and the first incomplete subunit (see paragraph [0128], herein the operation of blocks 613 and 614 can be combined according to embodiments where the combination of the operation of block 613 and block 614 can be more efficiently achieved using the following method).

Allowable Subject Matter
9.	Claims 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112